*9OPINION
By the Court,
Springer, J.:
This appeal comes to us from the judicial review of administrative proceedings. The district court reversed an administrative decision that appellant, Marie Seaman, was entitled to occupational disease coverage. We conclude that the district court erred in denying occupational disease coverage to Seaman and order her claim reinstated. '
Seaman contracted a rare lung disease called aspergillosis as a result of her work as a laboratory technician in an onion processing plant owned by her employer, McKesson Corporation. Contracting aspergillosis on the job caused Seaman to become completely disabled for approximately two years. Eventually, symptoms of Seaman’s aspergillosis went into remission, after which no further compensation claim was made for this occupational disease.
After the symptoms of aspergillosis had subsided, Seaman began suffering from another disease called sarcoidosis. Believing that this disease was caused by the aspergillosis, Seaman brought an occupational disease claim against McKesson. When McKesson denied the claim, Seaman contested the denial before a Nevada Department of Administration hearing officer. The hearing officer ruled that Seaman’s sarcoidosis had been caused by the aspergillosis and that, therefore, Seaman’s disease was work-related. This holding was affirmed by an appeals officer of the same department, who held that Seaman’s sarcoidosis was an occupational disease under NRS 617.440.1 McKesson then *10sought judicial review of the appeals officer’s decision. The district court reversed the appeals officer’s decision, finding that Seaman had not produced sufficient evidence to support the causal connection between her employment and the sarcoidosis.
It has been a long-standing policy of this court to construe the worker’s compensation laws liberally in order to protect injured workers and their families. Hansen v. Harrah’s, 100 Nev. 60, 63, 675 P.2d 394, 396 (1984). When reviewing an agency decision, the court “may not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact”; instead, we must determine whether substantial evidence supports the agency’s decision. SIIS v. Christensen, 106 Nev. 85, 87-88, 787 P.2d 408, 409 (1990).
Under NRS 617.440(l)(a), the claimant must show that “[tjhere is a direct causal connection between the conditions under which the work is performed and the occupational disease.”2 In order to meet this burden, the claimant must demonstrate, by a preponderance of the evidence, that the disease was caused by the occupational environment. In other words, the claimant must show, with medical testimony, that it is more probable than not that the occupational environment was the cause of the acquired disease. Sacred Heart Medical Center v. Washington Dept. of Labor, 600 P.2d 1015, 1018-19 (Wash. 1979). As the Washington court stated in Zipp v. Seattle School District, 676 P.2d 538, 544 (Wash.Ct.App. 1984):
The claimant need only establish the probability of a causal connection. It is only when the “verbal gymnastics” of a medical witness leave nothing of an objective nature in the record upon which the [factfinder] could reasonably rely to find the necessary causation that a challenge to the sufficiency of the evidence should succeed.
In the present case, the district court erred when it reversed the appeals officer’s decision; the medical testimony presented in the *11initial hearing was sufficient to support the officer’s finding of a causal connection between Seaman’s work-related aspergillosis and her sarcoidosis. At the hearing, Dr. Michael Johnson, a pulmonary specialist and Seaman’s treating physician, testified that “[m]y ultimate conclusion is that her sarcoidosis was precipitated by the aspergillosis.” In addition, Dr. Edward J. O’Neill, a specialist in occupational diseases and toxicology, stated in a written opinion that, “[n]ormally, [aspergillus] is not a fungus that we would anticipate to cause disease, but in an individual such as this patient it appears to be medically probably what occurred.”
This evidence constitutes substantial evidence on which the administrative officer could have reasonably relied in concluding that causation was present in this case. McKesson argues, however, that the above testimony is refuted by the record as a whole. More specifically, McKesson contends that the written testimony of the other expert physicians showed that aspergillosis was only a possible and not a probable cause of Seaman’s disease. McKes-son further asserts that this written testimony was clearly the most credible evidence before the hearing officer. For this reason, McKesson claims, the district court was correct in reversing the appeals officer’s decision.
McKesson is correct in stating that the hearing officer heard conflicting evidence on the causation issue; but, of course, issues of fact are properly resolved by the factfinder and not by the reviewing court. Sierra Creek Ranch v. J.I. Case, 97 Nev. 457, 460, 634 P.2d 458, 460 (1981); Douglas Spencer v. Las Vegas Sun, 84 Nev. 279, 282, 439 P.2d 473, 475 (1968). The record in this case reveals that while some of the doctors were unable to find a clear causal relationship between Seaman’s aspergillosis and sarcoidosis, other doctors testified that such a relationship did, in fact, exist. The hearing officer believed the doctors who testified that causation was present. Such a decision was based on credibility determinations and thus is not open to appellate review. We therefore reverse the district court order and reinstate the decision of the appeals officer.
Rose, C. J., and Steffen, J., concur.3

NRS 617.440 states, in pertinent part, the following:
1. An occupational disease defined in this chapter shall be deemed to arise out of and in the course of employment if:
(a) There is a direct causal connection between the conditions under which the work is performed and the occupational disease;
*10(b) It can be seen to have followed as a natural incident of the work as a result occasioned by the nature of the employment;
(c) It can be fairly traced to the employment as the proximate cause; and
(d) It does not come from a hazard to which workmen would have been equally exposed outside of the employment.


Because Seaman’s aspergillosis was irrefutably caused by her work environment, the only question raised on this appeal is whether the causal connection between Seaman’s aspergillosis and sarcoidosis is sufficient. Thus, we need not consider NRS 617.440(l)(b)-(d).